Citation Nr: 9918848	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
prostatitis.  

2.  Entitlement to service connection for a bladder disorder.  

3.  Entitlement to service connection for benign prostatic 
hypertrophy.  

4.  Entitlement to service connection for impotence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1947 to April 
1951.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Des Moines Regional Office (RO).  The Board, in 
March 1996, remanded the case for further development of the 
record.  

The evidence of record fairly raises a claim of service 
connection for impotence secondary to service-connected 
anxiety reaction, which has not been adjudicated by the RO.  
This claim is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  By a March 30, 1988 rating decision, the RO granted a 20 
percent evaluation for chronic prostatitis, effective January 
1, 1987.  

2.  An October 1992 rating decision reduced the 20 percent 
evaluation to noncompensable, effective November 1, 1992.  

3.  The RO correctly applied 38 C.F.R. § 3.105(a) and § 3.344 
(1992) at the time of the October 1992 rating decision.  

4.  At the time of the March 30, 1988 rating decision, the 
record noted no manifestations of the service-connected 
chronic prostatitis.  

5.  No competent evidence has been submitted that links the 
post-service findings of a bladder disorder to service or to 
service-connected prostatitis.  

6.  No competent evidence has been submitted that links the 
post-service findings of benign prostatic hypertrophy to 
service or to service-connected prostatitis.  

7.  No competent evidence has been submitted that links the 
post-service findings of impotence to service or to service-
connected prostatitis.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent evaluation 
for chronic prostatitis are not met.  38 U.S.C.A. §§ 1155, 
5107(a), 7105(c) (West 1991); 38 C.F.R. § 4.115a, Diagnostic 
Codes 7512, 7527 (1988); 38 C.F.R. §§ 3.104(a), 3.105(a) and 
(e), 3.344 (1992).  

2.  The claim for service connection for a bladder disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for benign prostatic 
hypertrophy is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  The claim for service connection for impotence is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Restoration of a 20 Percent Evaluation for Chronic 
Prostatitis

By a June 1952 rating decision, the RO granted the appellant 
entitlement to service connection for chronic prostatitis, 
effective April 23, 1952.  The noncompensable evaluation 
remained in effect until a March 30, 1988 rating decision, in 
which the RO granted a 10 percent evaluation effective 
October 28, 1986 (the date of a cystoscopy), a total 
evaluation under the provisions of 38 C.F.R. § 4.30 effective 
November 4, 1986 (the date of a transurethral resection of 
the prostate (TURP)), and, following expiration of the period 
of convalescence, a 20 percent evaluation effective January 
1, 1987.  

In a July 1992 rating decision, the RO proposed to reduce the 
20 percent evaluation to noncompensable under the provisions 
of 38 C.F.R. § 3.105(a) and (e) (1992) (final decision may be 
reversed or amended only where evidence establishes clear and 
unmistakable error).  The RO effectuated that proposal in an 
October 1992 rating decision, reducing the evaluation to 
noncompensable effective November 1, 1992.  The appellant 
disagreed with the reduction and this appeal ensued.  

Because the 20 percent evaluation was in effect for five 
years or more (specifically for five years and nine months, 
from January 1, 1987 to November 1, 1992), see 38 C.F.R. 
§ 3.344(c) (1992) (duration of a rating must be measured from 
the effective date assigned that rating until the effective 
date of the actual reduction) and Brown v. Brown, 5 Vet. App. 
413, 417 (1993), the Board must consider whether the RO, in 
making the reduction, correctly applied 38 C.F.R. § 3.344 
(1992).  When there is a reduction of a rating without 
observance of applicable law and regulation, the rating is 
void ab initio and will be set aside as not in accordance 
with law.  Brown, 5 Vet. App. at 422 (citing 38 U.S.C.A. 
§ 7261(a)(3)(A) (West 1991).  See also Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995). 

The law in effect at the time of the July 1992 rating 
decision provided (as now) that, where ratings have continued 
for long periods at the same level (five years or more), the 
following applied:  

Examination reports indicating improvement.  Rating 
agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability 
evaluations consistent with the laws and [VA] 
regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examinations and the medical-industrial history be 
reviewed to ascertain whether the recent 
examination is full and complete, including all 
special examinations indicated as a result of 
general examination and the entire case history.  . 
. .  Examinations less full and complete than those 
on which payments were authorized or continued will 
not be used as a basis of reduction.  Ratings on 
account of diseases subject to temporary or 
episodic improvement . . . will not be reduced on 
any one examination, except in those instances 
where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Ratings on account of diseases which 
become comparatively symptom free (findings absent) 
after prolonged rest. . . will not be reduced on 
examinations reflecting the results of bed rest.  
Moreover, though material improvement in the 
physical or mental condition is clearly reflected 
the rating agency will [consider] whether the 
evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary 
conditions of life.  . . . .  

38 C.F.R. § 3.344(a) (1992).  

Once the five-year requirement of 38 C.F.R. § 3.344(c) (1992) 
was satisfied, the reduction of benefits could only be 
effective if it complied with these provisions.  The July 
1992 rating decision did not discuss the effect of 38 C.F.R. 
§ 3.105(e) (1992) and 38 C.F.R. § 3.344(a) (1992) on the 
reduction, but did follow the procedures mandated.  The RO 
informed the appellant of the proposed reduction in a July 
1992 letter and provided him with the proscribed opportunity 
to present argument and evidence against the reduction.  In 
the October 1992 rating decision, the RO discussed a series 
of medical documents relevant to its concerns, not just a 
single examination report.  Since the reduction was 
accomplished in accordance with these regulatory provisions, 
that rating decision is not void ab initio.  Compare Hayes, 9 
Vet. App. at 73; Kitchens, 7 Vet. App. at 325; Olson, 5 Vet. 
App. at 435; Brown, 5 Vet. App. at 422.  

In accomplishing the reduction, the RO held that the March 
30, 1988 rating decision involved clear and unmistakable 
error by assigning a 20 percent evaluation for chronic 
prostatitis based on symptomatology related to benign 
prostatic hypertrophy, bladder neck obstruction, and 
impotence, rather than chronic prostatitis.  The RO based 
this determination on the lack of evidence of any significant 
symptomatology of prostatitis at the time of the appellant's 
TURP in 1986.  

The concept of clear and unmistakable error is a rigorous 
one.  Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts: it is not mere 
misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  Clear and unmistakable error requires 
that error, otherwise prejudicial, must appear undebatably.   
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

In order for a claim of clear and unmistakable error to be 
reasonably raised, "the claimant must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be [clear and 
unmistakable error] on its face, 'persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.'"  Eddy, 9 Vet. App. at 
57 (citing Fugo, 6 Vet. App. at 44).  

In reviewing the RO's decision that the March 1988 rating 
decision contained clear and unmistakable error, the Board 
reviews the evidence that was before the RO at that time.  38 
C.F.R. § 3.104(a) (1992).  A determination that there was a 
clear and unmistakable error must be based on the record and 
the law that existed at the time of the prior decision.  See 
Russell, 3 Vet. App. at 314.  In other words, the Board 
cannot resort to the benefit of hindsight to evaluate whether 
clear and unmistakable error existed in the RO's action in 
March 1988.  

In various statements, the appellant argues that the RO erred 
in determining that the March 1988 decision involved clear 
and unmistakable error.  He essentially maintains that the 
symptomatology associated with his genitourinary system, 
including prostatitis, benign prostatic hypertrophy, 
bladderneck obstruction, and impotence, have all been part 
and parcel of the same disability.  

The relevant evidence of record in March 1988 included 
October 1986 VA clinical record entries indicating that the 
appellant had, for the previous six months, marked difficulty 
voiding with increasing frequency and nocturia and some 
dysuria.  There was no blood in the urine and no fever.  It 
was noted that he was service connected for prostatitis.  
Examination revealed his prostate to be 1+ benign.  
Urinalysis was negative.  Intravenous pyelogram showed normal 
upper tracts and incomplete bladder emptying.  The impression 
was bladder neck obstruction and benign prostatic 
hypertrophy.  Later that month, the appellant underwent a 
cystoscopy, which identified an obstruction of the prostatic 
urethra.  

In November 1986, the appellant underwent a TURP in response 
to difficulty urinating and a urinary outflow obstruction.  
His post-operative course was uneventful.  The final 
diagnosis was bladder neck obstruction, benign prostatitic 
hypertrophy.  December 1986 VA clinical record entries 
revealed some low back pain and left groin pain related to 
recovery process, and an otherwise uneventful postoperative 
course.  

A January 1988 VA clinical record showed a provisional 
diagnosis of prostatitis.  It was noted that appellant 
complained of erectile dysfunction, incontinence when he 
laughed or coughed, and negative dysuria, back pain, 
hematura, hesitancy, dribbling, or incomplete emptying.  
Examination revealed a small, smooth, and nontender prostate.  
The diagnoses included erectile dysfunction, probably 
secondary to medication and anxiety, and stress incontinence.  

From this evidence, it is apparent the record does not show 
that the November 1986 TURP was in response to symptoms of 
chronic prostatitis.  The October 1986 VA clinical record 
noted the appellant was service connected for prostatitis, 
but failed to indicate that the bladder neck obstruction and 
benign prostatic hypertrophy were related to prostatitis.  
The November 1986 TURP clinical records again discussed 
bladder neck obstruction and benign prostatic hypertrophy, 
but also did not discuss prostatitis.  The RO, in the March 
1988 rating decision, nonetheless assigned a compensable 
evaluation based on this symptomatology.  The January 1988 VA 
clinical record discussed the appellant's erectile 
dysfunction and noted a provisional diagnosis of prostatitis.  
The actual diagnosis, however, linked erectile dysfunction to 
symptomatology unrelated to prostatitis, including the use of 
psychiatric medications and anxiety.  

In short, the record before VA at the time of the March 1988 
rating decision included no evidence suggesting that the 
bladder neck obstruction, impotence, and benign prostatic 
hypertrophy were related to the service-connected 
prostatitis.  See 38 C.F.R. § 4.115a, Diagnostic Codes 7512, 
7527 (1988).  To the extent that the RO compensated the 
appellant for these unrelated problems, under the mantel of 
the service-connected prostatitis disability, its actions 
constituted clear and unmistakable error.  The RO's action in 
the October 1992 rating decision, therefore, appropriately 
reduced the evaluation for service-connected prostatitis from 
20 percent to noncompensable,  based on clear and 
unmistakable error in the March 1988 rating decision.  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  In order for a claim for secondary service 
connection for a disorder clearly separate from the service-
connected disorder to be well-grounded, the veteran must 
present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Jones 
v. West, No. 96-1253 (U.S. Vet. App. May 11, 1999) (citing 
Reiber v. Brown, 7 Vet. App. 513 (1995)).  

The evidence clearly satisfies the first two elements of a 
well-grounded claim with respect to each of the three claims 
here at issue.  The record includes competent medical 
evidence showing current bladder symptomatology, including a 
history of bladder obstruction, as well as benign prostatic 
hypertrophy and impotence.  The record also shows the 
appellant was treated in service for urinary symptomatology 
and for chronic prostatitis in the year after separation from 
service.  Service connection was granted for chronic 
prostatitis, as well as for anxiety, in a June 1952 rating 
decision.  

In this case, the third element of a well-grounded claim 
requires competent medical evidence linking the current 
bladder symptomatology, benign prostatic hypertrophy, and 
impotence, to service or to the service-connected chronic 
prostatitis.  See Epps, 126 F.3d at 1464; Caluza, 7 Vet. App. 
at 506; Jones, 7 Vet. App. at 137.  

The evidence of record relevant to this element is limited.  
An August to December 1961 VA hospital report indicated that 
the appellant had some urinary obstruction that arose rather 
acutely in September of that year.  It was finally decided 
that the urinary obstruction was probably due to the action 
of medications he was prescribed.  

VA examination in November 1968 noted that the appellant 
required catheterization in 1961 for urinary retention due to 
prostate trouble.  He gave no history of impotence.  

In October 1986, the appellant underwent a cystoscopy, which 
identified an obstruction of the prostatic urethra.  In 
November 1986, the appellant underwent a TURP in response to 
difficulty urinating and urinary outflow obstruction.  The 
final diagnosis was bladder neck obstruction and benign 
prostatitic hypertrophy.  

A January 1988 VA clinical record showed that the appellant 
had erectile dysfunction, probably secondary to medication 
and anxiety.  

VA clinical records from September 1990 through April 1991 
show benign prostatic hypertrophy, bladder difficulties, and 
impotence, and a cystoscopy in December 1990.  A March 1991 
VA physician's memorandum indicated that the appellant had a 
decompensated bladder that was most likely related to his 
longstanding bladder outlet obstruction for which he 
underwent TURP.  To further evaluate the obstruction, the 
appellant was seen by a urodynamic specialist, who felt that 
he had probable failure of volume detrusor contraction.  An 
April 1991 VA video urodynamic study (UDS) found voiding 
function and profound bladder sensory impairment, with the 
suspected cause being diabetes.  

A May 1991 VA examination report indicated that the appellant 
claimed bladder deterioration due to his prostate disability.  
The examiner noted the appellant history of symptoms since 
the 1950s, TURP with good results, and impotence since the 
TURP.  

A June 1991 VA clinical record noted bladder obstruction, 
apparently related to a damaged valve of the outflow tract of 
his bladder.  VA clinical records from August 1991 to January 
1994 revealed findings of impotence and erectile dysfunction 
with possible etiologies of diabetes mellitus, depression, 
TURP, and depressive or hypertensive medications; benign 
prostatic hypertrophy not related to chronic prostatitis; 
detrusor failure possibly secondary to diabetes or benign 
prostatitic hypertrophy, but not related to chronic 
prostatitis; urinary bladder dysfunction; bladder cyst; 
urinary tract infection; and neurogenic bladder from past 
UDS.  

A June 1992 VA examination report recounted the appellant's 
history of chronic prostatitis and increased obstructive 
voiding symptoms over a several year period, with a TURP in 
1986.  The examiner noted that, according to the medical 
records, pathology showed benign prostatic hypertrophy.  The 
examiner then recalled that the appellant underwent extensive 
UDS showing primary detrusor failure or unclear etiology, but 
which may be secondary to mild diabetes or to benign 
prostatic hypertrophy.  The examiner specifically wrote that 
the detrusor failure was not related to his history of 
chronic prostatitis.  

VA examination in September 1992 showed erectile dysfunction 
post-operatively from TURP, probably related to both his 
history of TURP and current diabetes.  

VA clinical records from to May 1993 to March 1995 showed 
urinary retention secondary to neurogenic bladder and history 
of bladder cyst.  

VA examination on May 8, 1996 found an areflexic bladder 
condition.  The examiner noted that the complete medical 
record was not before him, but recounted the appellant's 
history of an injury in service involving an electrical 
explosion and severe fall.  The appellant described this 
incident in a May 9, 1996 statement, stating he was involved 
in an electrical explosion aboard a Coast Guard vessel, 
causing burns, a concussion, and back and stomach injuries.  
He was given morphine and then taken by helicopter to a 
private hospital in Eureka, California.  He noted that "[m]y 
doctor" told him the electrical shock, the back and stomach 
injuries, and the severe reaction to morphine could have all 
resulted in bladder problems.  The examiner concluded that 
his current areflexic bladder condition may be related to 
this "possible service-related accident", but acknowledged 
that it was not possible to determine if that incident was 
service related without review of contemporaneous medical 
records.  

In September 1996 response to an inquiry by VA, the private 
medical facility discussed in the paragraph above reported 
that records of treatment were previously destroyed, but that 
admission records indicated he was admitted from January 28 
to January 31, 1950.  

VA clinical records from September 1996 to June 1997 showed 
an enlarged bladder, diabetes, and a neurogenic bladder 
secondary to diabetes.  

The record includes a November 1996 memorandum prepared by a 
physician who saw the appellant in conjunction with this 
examination.  The examiner noted that the appellant was 
uncooperative and refused examination.  The examiner did 
review the claims file, noting the appellant's history of an 
injury in service and treatment at a private medical 
facility.  Based on review of the claims file, the examiner 
stated the earliest he could find a problem with the urinary 
tract was in the mid-1980s, which probably predated his 
diabetes that was diagnosed in about 1992.  The examiner 
remarked that he "did not know whether the explosion he 
experienced in 1950, might have contributed to his bladder 
problems" due to the absence of medical records from 1950 to 
about 1986.  He also stated: "There is a possibility that he 
might have suffered some back injury which might have 
produced chronic difficulty with his bladder since that 
time."  

The RO sought further information, and in a June 1997 
memorandum amending that earlier memorandum the examiner 
noted he again had reviewed the claims file and that no new 
records were available.  The examiner essentially recounted 
his comments from the November 1986 memorandum.  He also 
stated: 

I must state that prostatitis is not associated as 
an etiological factor with any detrusor failure in 
the bladder not is it associated with the 
development of [benign prostatic hypertrophy] as an 
etiological[ ] factor nor is it associated with 
impotence as an etiological factor.  Therefore, I 
do not believe that the [appellant] has any 
relationship between his prostatitis and his other 
urological complaints.  His diabetes may be 
associated with his detrusor failure and with his 
impotence as an etiological factor.  

The examiner also reported that he could not render an 
opinion as to the relationship between the current urological 
disorders and the appellant's complaints in service, since he 
was unfamiliar with his complaints in service or prior to 
1986.  

VA examination in September 1997 diagnosed diabetes.  VA 
clinical records from November 1997 to May 1998 showed 
increased prostate pain and diabetes.  

With respect to the claim of service connection for a bladder 
disorder, the appellant argues that he was injured in an 
electrical explosion in service.  Only two documents 
discussed the appellant's current bladder disorder in 
relation to service.  The May 1996 VA examiner indicated that 
the finding of an areflexic bladder may be related to the 
"possible" service-related accident, although the examiner 
noted the claims file was not reviewed and more medical 
records were required.  The November 1996 VA examiner also 
noted the possibility that the appellant may have had a back 
injury as a result of the accident that could have caused 
bladder problems, but also indicated that he did not know 
whether that was the case.  

Statements that are too speculative to create a causal 
connection, though, are insufficient to qualify as competent 
medical evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (doctor's statement that service-connected injuries 
"may or may not" have contributed to veteran's death was 
too speculative to create nexus).  See Lathan v. Brown, 7 
Vet. App. 359 (1995) (Tirpak does not require medical opinion 
be expressed in terms of certainty).  Cf. Alemany v. Brown, 9 
Vet. App. 518 (1996) (use of "possible" sufficed to create 
competent medical evidence of a relationship); Molloy v. 
Brown, 9 Vet. App. 513 (1996) (use of "could" would have 
rendered opinion competent medical evidence); Watai v. Brown, 
9 Vet. App. 441 (1996) ("quite possibly might" sufficient 
to generate competent medical evidence).  In this case, 
although the May 1996 VA examiner and the November 1996 VA 
examiner both noted the possibility of a bladder disorder 
resulting from the presumed accident in service, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) and King v. 
Brown, 5 Vet. App. 19, 21 (1993) (truthfulness of this 
evidence must be presumed when determining whether a claim is 
well grounded), the May 1996 VA examiner did not have access 
to the claims file and the November 1996 VA examiner 
specifically stated he could not say whether there was a 
relationship.  The latter discussion of the possibility of a 
back injury suffered as a result of the accident in service 
is speculative, in the context of the examination report, 
coming as it does after the examiner noted he could not tell 
whether there was a relationship.  

The "use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology, and such 
language is not always too speculative for purposes of 
finding a claim well grounded."  Lee v. Brown, 10 Vet. App. 
336, 339 (1997).  See also Mattern v. West, No. 96-1508 (U.S. 
Vet. App. Feb. 23, 1999).  In this case, however, the May 
1996 and November 1996 VA examiner's opinions together offer 
nothing more than speculation as to whether the current 
bladder disorder is related to service and a presumed in-
service injury.  As such, this evidence cannot constitute 
competent medical evidence relating the current disorder to 
service and cannot satisfy the third element of a well-
grounded, direct service-connection claim.  

The appellant also argues that his current bladder disorder 
is related to his service-connected chronic prostatitis.  A 
review of the evidence relevant to this contention shows, 
however, that it relates the current symptomatology not to 
the service-connected prostatitis but to other etiologies.  
The earliest clinical evidence discussing urinary 
obstruction, in 1961, related it to psychiatric medications 
he was prescribed.  The April 1991 UDS related the bladder 
symptoms noted there to diabetes, which was diagnosed in the 
1990s, as did clinical records between August 1991 and 
January 1994, the June 1992 VA examination report, and the 
September 1996 to June 1997 VA clinical records.  More 
significantly, two medical opinions specifically dissociate 
prostatitis from the current bladder disorder.  The VA 
clinical records from August 1991 to January 1994 indicated 
there was not a relationship between the current disorder and 
prostatitis.  In addition, in the June 1997 VA memorandum, 
the examiner opined that prostatitis was not related to a 
detrusor failure that was the basis for the bladder disorder.  

The only evidence, therefore attempting to link a bladder 
disorder with the service-connected prostatitis is the 
appellant's own contentions.  Generally, statements prepared 
by lay persons, who are ostensibly untrained in medicine, 
cannot constitute competent medical evidence to render a 
claim well grounded.  A layperson can certainly provide an 
eye-witness account of an appellant's visible symptoms.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994).  However, the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge.  For the most part, medical 
testimony must be provided by a witness qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the appellant has the 
requisite medical expertise to render such a medical opinion.  
Thus, his contentions alone cannot act as competent medical 
evidence for purposes of linking the current disorder with a 
service-connected disability.  

The record does not contain any competent medical evidence 
relating the current bladder disorder to service or with the 
service-connected prostatitis disability.  In the absence of 
such competent evidence, the claim is not well grounded.  
Because the claim is not well grounded, VA is under no duty 
to assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

Turning now to the claims of service connection for benign 
prostatic hypertrophy and impotence, none of the evidence 
ties the current findings of these disorders directly with 
the appellant's service ending in 1951.  Therefore, service 
connection for these disorders cannot be established on a 
direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The appellant, though, primarily contends that these 
disorders are related to the service-connected prostatitis.  

With regard to the question of whether benign prostatic 
hypertrophy is related to service-connected prostatitis, the 
record is silent as to any such relationship with the 
exception of two documents.  Both the June 1991 VA clinical 
record and the June 1997 memorandum from a VA examiner 
indicated that prostatitis was not associated with benign 
prostatic hypertrophy.  Moreover, the record does not show 
that the appellant has the requisite medical expertise to 
opine as to the etiology of the current disorder.  See 
Espiritu, 2 Vet. App. at 494-95.  Because none of the 
evidence associated the benign prostatic hypertrophy with 
service or the service-connected prostatitis, the claim is 
not well grounded and VA is under no duty to assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Jones, 7 Vet. App. at 417; Murphy, 1 Vet. App. at 
81.  

With respect to the claim of service connection for 
impotence, the record includes evidence specifically 
dissociating impotence from prostatitis.  The September 1992 
VA examination report concluded that erectile dysfunction was 
probably not related to the history of prostatitis.  The June 
1997 VA memorandum by a VA examiner also indicated that 
prostatitis was not related to the appellant's impotence.  
Moreover, the record includes evidence linking impotence to 
other etiologies, including diabetes, the 1986 TURP, service-
connected anxiety reaction, and the use of psychiatric 
medications.  In addition, the record does not show that the 
appellant has the requisite medical expertise to opine as to 
the etiology of the current disorder.  See Espiritu, 2 Vet. 
App. at 494-95.  Because the evidence does not include 
competent medical evidence linking the current impotence to 
the service-connected prostatitis, the claim is not well 
grounded and VA is under no duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the July and September 1993 statements of the case and in 
the November and December 1993, August 1997, and June 1998 
supplemental statements of the case in which the appellant 
was informed that the reason for the denial of the claim was 
the lack of evidence linking the current disorder with 
service and with the service-connected prostatitis.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well-grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.




ORDER

Restoration of a 20 percent evaluation for prostatitis is 
denied.  

Entitlement to service connection for a bladder disorder is 
denied.  

Entitlement to service connection for benign prostatic 
hypertrophy is denied.  

Entitlement to service connection for impotence is denied.  



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


 

